 1325 NLRB No. 89NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Parkwood Developmental Center, Inc. and Tem-pleton School of Special Education, Inc., as
Joint Employers and United Food and Com-mercial Workers Union Local 1996, AFL±CIO,
CLC. Case 12±CA±19239March 30, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEPursuant to a charge filed on January 12, 1998, theGeneral Counsel of the National Labor Relations
Board issued a complaint on January 26, 1998, alleg-
ing that the Respondents have violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 12±RC±8055. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,265 NLRB 343 (1982).) The Respondents filed an an-
swer admitting in part and denying in part the allega-
tions in the complaint.On February 23, 1998, the General Counsel filed aMotion for Summary Judgment. On February 27, 1998,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondents filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondents admit their refusal tobargain, but attacks the validity of the certification on
the basis of their objections to the election in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondents do not offer to ad-
duce at a hearing any newly discovered and previously
unavailable evidence, nor do they allege any special
circumstances that would require the Board to reexam-
ine the decision made in the representation proceeding.
We therefore find that the Respondents have not raised
any representation issue that is properly litigable in
this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondents, Georgia cor-porations, with an office and place of business in Val-
dosta, Georgia, have been engaged in the business of
operating an intermediate care facility for the mentally
retarded and a special education institute. At all mate-
rial times, Respondent Parkwood Developmental Cen-
ter, Inc. and Templeton School of Special Education,
Inc., have been joint employers of the employees in
the unit described below. During the 12-month period
preceding issuance of the complaint, the Respondents,
in conducting their business operations, derived gross
revenues in excess of $100,000 and purchased and re-
ceived at their Valdosta, Georgia facility goods and
materials valued in excess of $5000 directly from
points located outside the State of Georgia. We find
that the Respondents are employers engaged in com-
merce within the meaning of Section 2(6) and (7) ofthe Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held April 10, 1997, theUnion was certified on November 7, 1997, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time employees ofthe Respondents including custodians, house-
keeping aides, unit housekeepers, laundry employ-
ees, maintenance employees, car/bus drivers, hor-
ticulturists, cooks, assistant cooks, dietary aides,
dietary AM/PM janitors, social work technicians,
direct care staff employees, direct care team lead-
ers, medication nurses, treatment nurses, infection
control nurses, physical health records nurses,
transportation and appointment specialists, behav-
ior program aides, activities center staff, behavior
program aide/data specialists, transportation aides,
sensorimotor therapists, and teacher aides, but not
including receptionist, secretary to the adminis-
trator, purchasing coordinator, accounting
/bookkeeper, clerical assistant for Templeton
School, QMR records auditor, clinical records
staff, computer data and program specialist, com-
puter specialist and assistant to Personnel Direc-
tor, professional employees, managerial employ-
ees, guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. Refusal to BargainSince November 24, 1997, the Union has requestedthe Respondents to bargain, and, since that date, the
Respondents have refused. We find that this refusal
constitutes an unlawful refusal to bargain in violation
of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after November 24, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondents have engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondents have violatedSection 8(a)(5) and (1) of the Act, we shall order them
to cease and desist, to bargain on request with the
Union, and, if an understanding is reached, to embody
the understanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondents begin to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondents, Parkwood Developmental Center, Inc.
and Templeton School of Special Education, Inc., Val-
dosta, Georgia, their officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Food and Com-mercial Workers Union Local 1996, AFL±CIO, CLC
as the exclusive bargaining representative of the em-
ployees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-ment, and if an understanding is reached, embody theunderstanding in a signed agreement:All full-time and regular part-time employees ofthe Respondents including custodians, house-
keeping aides, unit housekeepers, laundry employ-
ees, maintenance employees, car/bus drivers, hor-
ticulturists, cooks, assistant cooks, dietary aides,
dietary AM/PM janitors, social work technicians,
direct care staff employees, direct care team lead-
ers, medication nurses, treatment nurses, infection
control nurses, physical health records nurses,
transportation and appointment specialists, behav-
ior program aides, activities center staff, behavior
program aide/data specialists, transportation aides,
sensorimotor therapists, and teacher aides, but not
including receptionist, secretary to the adminis-
trator, purchasing coordinator, accounting
/bookkeeper, clerical assistant for Templeton
School, QMR records auditor, clinical records
staff, computer data and program specialist, com-
puter specialist and assistant to Personnel Direc-
tor, professional employees, managerial employ-
ees, guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Valdosta, Georgia, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 12 after being signed by the Respondents' au-
thorized representative, shall be posted by the Re-
spondents and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondents to ensure that the
notices are not altered, defaced, or covered by any
other material. In the event that, during the pendency
of these proceedings, the Respondents have gone out
of business or closed the facility involved in these pro-
ceedings, the Respondents shall duplicate and mail, at
their own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondents at any time since November 24, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 3PARKWOOD DEVELOPMENTAL CENTER, INC.attesting to the steps that the Respondents have takento comply.Dated, Washington, D.C.March 30, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Foodand Commercial Workers Union Local 1996, AFL±
CIO, CLC as the exclusive representative of the em-
ployees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time employees ofParkwood Developmental Center, Inc. and
Templeton School of Special Education, Inc. in-
cluding custodians, housekeeping aides, unit
housekeepers, laundry employees, maintenance
employees, car/bus drivers, horticulturists, cooks,
assistant cooks, dietary aides, dietary AM/PM
janitors, social work technicians, direct care staff
employees, direct care team leaders, medication
nurses, treatment nurses, infection control nurses,
physical health records nurses, transportation and
appointment specialists, behavior program aides,
activities center staff, behavior program aide/data
specialists, transportation aides, sensorimotor
therapists, and teacher aides, but not including re-
ceptionist, secretary to the administrator, purchas-
ing coordinator, accounting/bookkeeper, clerical
assistant for Templeton School, QMR records
auditor, clinical records staff, computer data and
program specialist, computer specialist and assist-
ant to Personnel Director, professional employees,
managerial employees, guards and supervisors as
defined in the Act.PARKWOODDEVELOPMENTALCENTER,INC. ANDTEMPLETONSCHOOLOF
SPE-CIALEDUCATION, INC.